CCA 37681. On consideration of the petition for grant of review of the decision of the United States Air Force Court of Criminal Appeals, it is ordered that said petition is hereby granted on the following issue:
WHETHER THE CIVILIAN JUDGE ON APPELLANT’S AIR FORCE COURT OF CRIMINAL APPEALS PANEL WAS PROPERLY APPOINTED. See U.S. Const. Article II, Section 2, Clause 2; 10 U.S.C. § 113 (2012); 5 U.S.C. § 3101 (2012).
Briefs will be filed under Rule 25. Appellant’s brief shall be filed within 15 days of the date of this order. Appellee’s brief shall be filed within 10 days of the filing of Appellant’s brief. Appellant may file a reply brief within 5 days of the filing of Appellee’s brief. Requests for enlargements of time to file pleadings will not be favorably received.